       Case 3:19-cv-03418-WHO Document 22 Filed 12/20/19 Page 1 of 11



 1   Katherine M. Dugdale, Bar No. 168014
     KDugdale@perkinscoie.com
 2   PERKINS COIE LLP
     1888 Century Park E., Suite 1700
 3   Los Angeles, CA 90067-1721
     Telephone: 310.788.9900
 4   Facsimile: 310.788.3399

 5   Holly M. Simpkins, pro hac vice
     HSimpkins@perkinscoie.com
 6   Lauren Watts Staniar, pro hac vice
     LStaniar@perkinscoie.com
 7   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 8   Seattle, WA 98101-3099
     Telephone: 206.359.8000
 9   Facsimile: 206.359.9000

10   Attorneys for Plaintiff
     Twitch Interactive, Inc.
11

12                                 UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                       SAN FRANCISCO DIVISION

15

16   TWITCH INTERACTIVE, INC., a                   Case No. 19-cv-03418-WHO
     Delaware corporation,
17                                                 PLAINTIFF TWITCH INTERACTIVE,
                            Plaintiff,             INC.’S EX PARTE APPLICATION FOR
18                                                 LEAVE TO SERVE ADDITIONAL THIRD-
              v.                                   PARTY SUBPOENAS PRIOR TO RULE
19                                                 26(f) CONFERENCE AND
     JOHN AND JANE DOES 1–100,                     MEMORANDUM IN SUPPORT
20   individuals,
                                                   [L. Civ. R. 7-10]
21                          Defendants.

22

23

24

25

26

27

28
                                                                  APP. FOR ADDITIONAL EXP. DISC.
                                                                         CASE NO. 19-cv-03418-WHO

     146640710.3
       Case 3:19-cv-03418-WHO Document 22 Filed 12/20/19 Page 2 of 11



 1

 2   TO ALL PARTIES AND THEIR COUNSEL OF RECORD

 3            PLEASE TAKE NOTICE that Plaintiff Twitch Interactive, Inc., will and hereby does

 4   apply to the Court ex parte for leave to issue additional third-party subpoenas to entities

 5   associated with defendants believed to have led the attack against Twitch in order to identify and

 6   serve these defendants prior to a Federal Rule of Civil Procedure 26(f) conference. This

 7   application complies with Local Civil Rule 7-10 because, as explained in this application and the

 8   Court’s order granting Twitch’s first application for expedited discovery (ECF No. 13),

 9   defendants are real people amenable to suit in California; Twitch has exercised diligence in trying

10   to identify defendants; Twitch’s Complaint would withstand a motion to dismiss; and the

11   requested discovery is likely to uncover defendants’ identities. Skout, Inc. v. Jen Processing,

12   Ltd., Case No. 14-cv-02341-JSC, 2015 WL 224930, at *2 (N.D. Cal. Jan. 15, 2015); Sapient

13   Corp. v. Does 1-50, Case No. 18-cv-01681-WHO, 2018 WL 8221301, at *3 (N.D. Cal. Mar. 27,

14   2018) (Orrick, J.) (granting ex parte motion for expedited discovery); see also Order Granting

15   Plaintiff’s Ex Parte Application for Additional Expedited Discovery, Sapient Corp. v. Does 1-50,

16   Case No. 18-cv-01681-WHO, ECF No. 23 (N.D. Cal. Apr. 12, 2018) (Orrick, J.). Good cause

17   therefore exists for expedited discovery in this matter under Federal Rule of Civil Procedure

18   26(d)(1).

19            This application is based on: the memorandum of points and authorities; the declaration of

20   Holly M. Simpkins filed concurrently herewith and all attached exhibits; all pleadings and

21   evidence on file in this matter; and on such additional evidence or arguments as the Court may

22   deem proper.

23

24

25

26

27

28
                                                      -i-               APP. FOR ADDITIONAL EXP. DISC.
                                                                               CASE NO. 19-cv-03418-WHO

     146640710.3
       Case 3:19-cv-03418-WHO Document 22 Filed 12/20/19 Page 3 of 11



 1                                                    TABLE OF CONTENTS
                                                                                                                                    PAGE
 2

 3   I.       INTRODUCTION ............................................................................................................. 1
     II.      ISSUE TO BE DECIDED (L. CIV. R. 7-4(A)(3)) .......................................................... 1
 4
     III.     FACTS & PROCEDURAL BACKGROUND ................................................................ 1
 5   IV.      ARGUMENT ..................................................................................................................... 2
 6            A.   Twitch Has Sufficiently Identified Defendants....................................................... 4
              B.   Twitch Has Made a Good Faith Effort to Locate Defendants ................................ 5
 7
              C.   Twitch’s Complaint Could Withstand a Motion to Dismiss ................................... 5
 8            D.   There is a Reasonable Likelihood the Proposed Discovery Will Uncover
                   Defendants’ Identities ............................................................................................. 5
 9
              E.   There Is No Prejudice From the Proposed Discovery............................................. 6
10   V.       CONCLUSION.................................................................................................................. 6
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                       -ii-                    APP. FOR ADDITIONAL EXP. DISC.
                                                                                                      CASE NO. 19-cv-03418-WHO
     146640710.3
       Case 3:19-cv-03418-WHO Document 22 Filed 12/20/19 Page 4 of 11



 1                                                    TABLE OF AUTHORITIES
                                                                                                                                       PAGE(S)
 2

 3   CASES
 4   Columbia Ins. Co. v. Seescandy.com,
        185 F.R.D. 573 (N.D. Cal. 1999) ............................................................................................3, 5
 5

 6   Sapient Corp. v. Does 1-50,
        Case No. 18-cv-01681-WHO, 2018 WL 8221301 (N.D. Cal. Mar. 27, 2018) ...........................3
 7
     Semitool, Inc. v. Tokyo Electron Am., Inc.,
 8      208 F.R.D. 273 (N.D. Cal. 2002) ................................................................................................6

 9   Skout, Inc v. Jen Processing, Ltd.,
        No. 14-CV-02341-JSC, 2015 WL 224930 (N.D. Cal. Jan. 15, 2015) ....................................3, 4
10
     Strike 3 Holdings v. Doe,
11
         Case No. 18-cv-06938-WHO, 2019 WL 402358 (N.D. Cal. Jan. 31, 2019) ......................3, 4, 6
12
     UMG Recordings, Inc. v. Doe,
13     No. C 08-1193-SBA, 2008 WL 4104214 (N.D. Cal. Sept. 3, 2008) ......................................2, 3

14   Wakefield v. Thompson,
       177 F.3d 1160 (9th Cir. 1999).....................................................................................................3
15
     STATUTES
16
     15 U.S.C. § 1114 ...............................................................................................................................5
17

18   RULES

19   Fed. R. Civ. P. 26(d)(1) .....................................................................................................................2

20

21

22

23

24

25

26

27

28

                                                                          -iii-                     APP. FOR ADDITIONAL EXP. DISC.
                                                                                                           CASE NO. 19-cv-03418-WHO
     146640710.3
       Case 3:19-cv-03418-WHO Document 22 Filed 12/20/19 Page 5 of 11



 1                                       I.      INTRODUCTION

 2            On August 7, 2019, this Court granted Twitch’s ex parte application to serve subpoenas

 3   on various social media platforms, electronic mail providers, and Internet Service Providers

 4   (ISPs) to identify individuals who broadcasted hundreds of obscene, pornographic, and terrorist

 5   videos on Twitch.tv. Shortly thereafter, Twitch served eleven third-party subpoenas to which it

 6   now has responses. Despite these responses, the identity of the individuals responsible for

 7   coordinating the attack—“skel” and “ganggangchef”—remain unknown. From the responses,

 8   Twitch has learned of additional IP addresses it believes are associated with these individuals.

 9            Twitch now moves this Court for an order allowing it to take additional discovery from

10   third parties T-Mobile USA Inc., Comcast Cable Communications LLC, and Kean University to

11   obtain information that is reasonably likely to lead to the identity of the individuals who

12   coordinated the attack. 1 As set forth below, good cause exists to allow the proposed discovery.

13                        II.     ISSUE TO BE DECIDED (L. CIV. R. 7-4(a)(3))

14            Whether Twitch is entitled to expedited discovery from third parties T-Mobile USA Inc.,

15   Comcast Cable Communications LLC, and Kean University to obtain information that is

16   reasonably likely to identify certain defendants so that it can serve those defendants.

17                         III.    FACTS & PROCEDURAL BACKGROUND

18            Beginning on or about May 25, 2019, defendants used the game directory for the game

19   Artifact to broadcast prohibited content on Twitch, including hard-core pornography, racist and

20   misogynistic videos, copyrighted movies and television shows, and videos depicting terrorism,

21   including videos of the March 2019 Christchurch mosque attack. Compl. (ECF No. 1.) ¶ 34.

22   Twitch took quick action to shut down the accounts streaming the prohibited content, began an

23   investigation to identify those responsible for the attack, and then filed this lawsuit on June 14,

24   2019. Id. ¶¶ 4, 6, 49. Twitch then applied, ex parte, to this Court seeking leave to serve third-

25   party subpoenas on social media platforms, electronic mail providers, and ISPs that Twitch’s

26

27            1
              Twitch seeks to serve these subpoenas expeditiously as the subpoenaed entities likely
     have data retention policies that limit the time period during which this information may be
28   available. Simpkins Decl. ¶ 8.

                                                      -1-               APP. FOR ADDITIONAL EXP. DISC.
                                                                               CASE NO. 19-cv-03418-WHO
     146640710.3
       Case 3:19-cv-03418-WHO Document 22 Filed 12/20/19 Page 6 of 11



 1   investigation showed would have information reasonably likely to lead to the identity of

 2   Defendants. ECF No. 12. The Court granted Twitch’s application on August 7, 2019, and

 3   Twitch served subpoenas on the eleven third parties shortly thereafter. Declaration of Holly M.

 4   Simpkins (“Simpkins Decl.”) ¶ 2.

 5            Twitch has received responses to all subpoenas; however, key players in the attack remain

 6   unidentified. Id. Discord user Skel#1175 and an individual associated with the Artifact Streams

 7   website, ganggangchef, have not yet been identified but were instrumental in organizing the

 8   attack. Skel moderated one of the Discord servers Defendants used to coordinate the attacks and

 9   the www.artifactstreams.com website. Id. ¶ 3, Ex. A. Ganggangchef was identified by an email

10   address (ganggangchef@gmail.com) associated with the www.artifactstreams.com website based

11   on a WhoIs search. Id., Ex. B.

12            Twitch obtained multiple IP addresses from the subpoena responses that it believes are

13   connected to skel and ganggangchef. Twitch obtained eighteen IP addresses from Discord

14   through which the skel account logged into Discord from the same geographic area—northern

15   New Jersey and surrounding areas. Id. ¶ 5. These IP addresses are associated with Kean

16   University and T-Mobile USA Inc. Id. Twitch also received an IP address associated with the

17   ganggangchef@gmail.com email account from Google, which Twitch then cross-referenced

18   against the IP addresses associated with the Discord servers and users that Twitch obtained from

19   Discord’s response. Id. ¶ 6. Through this process, Twitch learned that the IP address associated

20   with the ganggangchef@gmail.com email account had also been used by several Discord users

21   connected with the attack—WideHardo#6615, Lianno#751, TriHard#1484, and Elundis#8261.

22   Id. These four Discord users are the creators and/or owners of Discord servers on which the

23   attacks were coordinated. Id. Twitch obtained seventeen IP addresses associated with these four

24   Discord accounts. Id. ¶ 7. These IP addresses are provided by T-Mobile USA Inc. and Comcast

25   Cable Communications LLC. Id.

26                                          IV.    ARGUMENT

27            A court may authorize discovery to be taken before the parties’ Rule 26(f) conference for

28   “good cause.” Fed. R. Civ. P. 26(d)(1); UMG Recordings, Inc. v. Doe, No. C 08-1193-SBA,

                                                      -2-              APP. FOR ADDITIONAL EXP. DISC.
                                                                              CASE NO. 19-cv-03418-WHO
     146640710.3
       Case 3:19-cv-03418-WHO Document 22 Filed 12/20/19 Page 7 of 11



 1   2008 WL 4104214, at *4 (N.D. Cal. Sept. 3, 2008). Good cause generally exists where the need

 2   for expedited discovery outweighs the prejudice to the party from whom discovery is sought. Id.

 3   at *5. “[W]here the identity of alleged defendant[s] [is not] known prior to the filing of a

 4   complaint[,] the plaintiff should be given an opportunity through discovery to identify the

 5   unknown defendants, unless it is clear that discovery would not uncover the identities, or that the

 6   complaint would be dismissed on other grounds.” Wakefield v. Thompson, 177 F.3d 1160, 1163

 7   (9th Cir. 1999) (internal quotes omitted). Courts frequently grant ex parte motions for expedited

 8   discovery relating to the identities of Doe defendants. See, e.g., ECF No. 13; Strike 3 Holdings v.

 9   Doe, Case No. 18-cv-06938-WHO, 2019 WL 402358, at *2–3 (N.D. Cal. Jan. 31, 2019) (Orrick,

10   J.) (granting ex parte application for leave to serve third-party subpoena); Sapient Corp. v. Does

11   1-50, Case No. 18-cv-01681-WHO, 2018 WL 8221301, at *3 (N.D. Cal. Mar. 27, 2018) (Orrick,

12   J.). Courts also permit additional expedited discovery where the initial expedited discovery

13   revealed new IP addresses associated with the John/Jane Does. See Order Granting Plaintiff’s Ex

14   Parte Application for Additional Expedited Discovery, Sapient Corp. v. Does 1-50, Case No. 18-

15   cv-01681-WHO, ECF No. 23 (N.D. Cal. Apr. 12, 2018) (Orrick, J.).

16            To determine whether “good cause” exists, courts consider whether the plaintiff has:

17                 (1) “identif[ied] the missing party with sufficient specificity such that the Court
                       can determine that defendant is a real person or entity who could be sued in
18
                       federal court”;
19
                   (2) “identif[ied] all previous steps taken to locate the elusive defendant”;
20
                   (3) “establish[ed] to the Court’s satisfaction that [the suit] could withstand a
21                     motion to dismiss”; and
22                 (4) Filed a request showing “a reasonable likelihood that the discovery process
                       will lead to identifying information about defendant that would make service
23
                       of process possible.”
24
     Columbia Ins. Co. v. Seescandy.com, 185 F.R.D. 573, 578–80 (N.D. Cal. 1999); Skout, Inc v. Jen
25
     Processing, Ltd., No. 14-CV-02341-JSC, 2015 WL 224930, at *2 (N.D. Cal. Jan. 15, 2015)
26
     (citing OpenMind Solutions, Inc. v. Does 1–39, No. 11–3311, 2011 WL 4715200, at *2 (N.D.
27
     Cal. Oct. 7, 2011)). As this Court has already found, Twitch satisfies each of these criteria.
28

                                                         -3-               APP. FOR ADDITIONAL EXP. DISC.
                                                                                  CASE NO. 19-cv-03418-WHO
     146640710.3
       Case 3:19-cv-03418-WHO Document 22 Filed 12/20/19 Page 8 of 11



 1   Twitch now seeks further identifying information about certain John/Jane Does who remain

 2   unidentified.

 3   A.       Twitch Has Sufficiently Identified Defendants

 4            Under the first factor, a court must consider “whether the Plaintiff has identified the

 5   Defendants with sufficient specificity, demonstrating that each Defendant is a real person or

 6   entity who would be subjected to jurisdiction in this Court.” Skout, 2015 WL 224930, at *2. To

 7   establish specific personal jurisdiction, “(1) the non-resident defendant must purposefully direct

 8   his activities into the forum or purposefully avail himself of the privilege of conducting activities

 9   in the forum; (2) the claim must arise out of or relate to forum related activities; and (3) the

10   exercise of jurisdiction must comport with fair play and substantial justice.” Id. These elements

11   are met here.

12            First, skel and ganggangchef are real people amenable to suit in federal court. They are

13   associated with specific acts of trademark infringement, fraud, trespass, and breach of contract.

14   Compl. ¶¶ 34–45. Skel coordinated the attack using a Discord account linked to U.S.-based IP

15   addresses, which Twitch identified. Simpkins Decl. ¶ 5; Strike 3 Holdings, 2019 WL 402358, at

16   *2 (identifying Doe defendants by IP address and location sufficient to meet this prong).

17   Ganggangchef coordinated the attack by creating a website, https://www.artifactstreams.com,

18   using an email address linked to a U.S.-based IP address, which was then connected to four

19   Discord accounts that were also linked to U.S.-based IP addresses. Simpkins Decl. ¶ 6–7. The

20   use of Discord and other websites to facilitate a coordinated attack on Twitch identifies

21   defendants as real people amenable to suit in federal court.

22            Second, as this Court found in its August 7 Order, this Court has personal jurisdiction

23   over the defendants because Twitch’s servers are located in California, the defendants targeted

24   their wrongful acts at Twitch, and the harm was felt in California. ECF No. 13 at 4 (citing Uber

25   Techs., Inc. v. Doe, No. C 15-00908 LB, 2015 WL 1205167, at *3 (N.D. Cal. Mar. 16, 2015)).

26   Twitch has met the first factor.

27

28

                                                       -4-               APP. FOR ADDITIONAL EXP. DISC.
                                                                                CASE NO. 19-cv-03418-WHO
     146640710.3
       Case 3:19-cv-03418-WHO Document 22 Filed 12/20/19 Page 9 of 11



 1   B.       Twitch Has Made a Good Faith Effort to Locate Defendants

 2            The second factor requires the plaintiff to identify the previous steps taken to locate the

 3   defendants. Columbia Ins. Co., 185 F.R.D. at 579. “This element is aimed at ensuring that

 4   plaintiffs make a good faith effort to comply with the requirements of service of process and

 5   specifically identifying defendants.” Id.

 6            This requirement is satisfied because Twitch has continued its good faith efforts to

 7   identify skel and ganggangchef, but has been unable to do so. As this Court found in its August 7

 8   Order, Twitch has taken “numerous steps to identify the defendants as part of its internal

 9   investigation into the May 2019 attack.” ECF No. 13 at 5. Twitch’s investigation continued after

10   receiving the subpoena responses. Through the Discord subpoena response, Twitch identified

11   several IP addresses associated with skel and, through WhoIs searches, determined that eighteen

12   of these IP addresses are located in northern New Jersey and surrounding areas. Simpkins Decl.

13   ¶ 5. Twitch also cross-referenced the IP address associated with the ganggangchef@gmail.com

14   against the IP addresses provided by Discord that were connected to the attacks. Id. ¶ 6. After

15   doing so, Twitch learned that creators and/or owners of the Discord servers involved in the attack

16   also used the same IP address as ganggangchef. Id. ¶ 6–7. Twitch has made a good faith effort to

17   exhaust its non-judicial means to identify skel and ganggangchef and now seeks additional,

18   targeted subpoenas to learn their identities.

19   C.       Twitch’s Complaint Could Withstand a Motion to Dismiss

20            The third factor requires that a plaintiff show that its claim would survive a motion to

21   dismiss. Columbia Ins. Co., 185 F.R.D. at 579. The Complaint alleges federal trademark

22   infringement under 15 U.S.C. § 1114, breach of contract, trespass to chattels, and fraud under

23   California law. This Court previously found that Twitch sufficiently pled each cause of action.

24   ECF No. 13 at 5–7.

25   D.       There is a Reasonable Likelihood the Proposed Discovery Will Uncover Defendants’
              Identities
26
              The final factor asks the Court to examine whether there is a reasonable likelihood the
27
     proposed discovery will uncover the identities of the Doe defendants. Columbia, 185 F.R.D. at
28

                                                       -5-               APP. FOR ADDITIONAL EXP. DISC.
                                                                                CASE NO. 19-cv-03418-WHO
     146640710.3
      Case 3:19-cv-03418-WHO Document 22 Filed 12/20/19 Page 10 of 11



 1   580. The subpoenas to T-Mobile USA Inc., Comcast Cable Communications LLC, and Kean

 2   University should yield information sufficient to identify the individuals connected to the IP

 3   addresses Twitch linked to skel and ganggangchef. This data will likely allow Twitch to identify

 4   these defendants. See Strike 3 Holdings, 2019 WL 402358, at *3 (permitting plaintiff to

 5   subpoena ISP AT&T because “AT&T will be able to provide the subscriber’s name and address

 6   in response to a subpoena, which will allow Strike 3 to serve process”).

 7   E.       There Is No Prejudice From the Proposed Discovery
 8            The proposed discovery will not prejudice the responding parties. See Semitool, Inc. v.

 9   Tokyo Electron Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002) (“Good cause may be found

10   where the need for expedited discovery, in consideration of the administration of justice,

11   outweighs the prejudice to the responding party.”). T-Mobile USA Inc. and Comcast Cable

12   Communications LLC are established companies who routinely deal with discovery requests.

13   Comcast has already promptly responded to one subpoena in this matter. These companies would

14   suffer little burden from producing data regarding account information. Kean University would

15   also suffer little burden, as it is associated with only one IP address. Simpkins Decl. ¶ 5. And,

16   Twitch will be unable to locate and serve Defendants without the requested discovery. 2

17   Accordingly, Twitch’s need for discovery to identify Defendants outweighs any prejudice to the

18   responding parties.

19                                          V.     CONCLUSION
20            For the foregoing reasons, Twitch respectfully requests that the Court grant its application

21   for limited expedited discovery and permit it to serve third-party subpoenas on T-Mobile USA

22   Inc., Comcast Cable Communications LLC, and Kean University.

23

24

25

26

27            2
              The substantive components of the subpoenas to T-Mobile USA Inc., Comcast Cable
     Communications LLC, and Kean University are attached as Exhibit C to the Simpkins
28   Declaration.

                                                       -6-              APP. FOR ADDITIONAL EXP. DISC.
                                                                               CASE NO. 19-cv-03418-WHO
     146640710.3
      Case 3:19-cv-03418-WHO Document 22 Filed 12/20/19 Page 11 of 11



 1
     DATED: December 20, 2019              PERKINS COIE LLP
 2

 3                                         By: /s/ Holly M. Simpkins
                                               Holly M. Simpkins, pro hac vice
 4                                             HSimpkins@perkinscoie.com
                                               Katherine M. Dugdale, Bar No. 168014
 5                                             KDugdale@perkinscoie.com
                                               Lauren Watts Staniar, pro hac vice
 6                                             LStaniar@perkinscoie.com
 7                                             Attorneys for Plaintiff
                                               Twitch Interactive, Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         -7-             APP. FOR ADDITIONAL EXP. DISC.
                                                                CASE NO. 19-cv-03418-WHO
     146640710.3
